—In a matrimonial action in which the parties were divorced by judgment of the Supreme Court, *294Nassau County (Davis, J.), entered July 12, 1996, the defendant former husband appeals from an order of the same court (Mahon, J.), dated January 29, 1999, which denied, without a hearing, his motion for downward modification of his child support obligation, and granted that branch of the cross motion of the plaintiff former wife which was for an award of counsel fees.
Ordered that the order is affirmed, with costs.
The appellant’s allegations failed to establish the existence of “extreme financial hardship”, which is the standard set forth in the parties’ stipulation of settlement for an application to the court to adjust the appellant’s child support obligation (see, Praeger v Praeger, 162 AD2d 671; Nordhauser v Nordhauser, 130 AD2d 561). Accordingly, contrary to the appellant’s contention, the court properly denied his motion for a downward modification of his child support obligation without a hearing.
The appellant failed to request a hearing with regard to the value and extent of the services of the counsel for the former wife or raise any objections to the submission of the issue of counsel fees based on papers. Consequently, he waived his right to a hearing on this issue (see, Rosenberg v Rosenberg, 155 AD2d 428, 432). Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.